Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Brinkman on June 15, 2022.
The application has been amended as follows: 

In claim 22, line 3, “claim 1” was replaced with “claim 15”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance as the instant  claims are allowable over the prior art of record because the prior art is silent to a solid oxide fuel cell device comprising: a ceramic monolith of rectangular dimensions having a length, width, and thickness with the length being the greatest dimension, the ceramic monolith including: a fuel passage extending at least in part in the direction of the length dimension and opening to a surface of the ceramic monolith at an inlet and opening to a surface at an outlet; an oxidizer extending at least in part in the direction of the length dimension and opening to a surface of the ceramic monolith at an inlet and opening to a surface at an outlet; an electrolyte disposed between the fuel passage and the oxidizer passage; an anode exposed in the fuel passage with a first portion between the electrolyte and the fuel passage; and a cathode exposed in the oxidizer passage with a first portion between the electrolyte and the oxidizer passage, wherein the first portion of the anode and the first portion of the cathode are in opposing relation with the electrolyte therebetween and forming an active region, and each of the anode and the cathode includes a second portion extending in the corresponding passage toward one of the correspondence inlets or outlets, the second portions of the anode and cathode are not in opposing relation.
The prior art, such as Isenberg U.S. Pat. 4,395,468, teaches a fuel cell including a ceramic casing with top, bottom, first and second sides. See Figure 1. The ceramic casing includes cells with electrochemically active length 46 and inactive length 48. See Figure 1.  However, the reference does not teach or suggest a ceramic monolith of rectangular dimensions having a length, width, and thickness with the length being the greatest dimension, an oxidizer extending at least in part in the direction of the length dimension and opening to a surface of the ceramic monolith at an inlet and opening to a surface at an outlet; wherein the first portion of the anode and the first portion of the cathode are in opposing relation with the electrolyte therebetween and forming an active region, and each of the anode and the cathode includes a second portion extending in the corresponding passage toward one of the correspondence inlets or outlets, the second portions of the anode and cathode are not in opposing relation.  Therefore, the instant claims are patentably distinct from the prior art of record.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722